___________

                                    No. 96-1941
                                    ___________

United States of America,               *
                                        *
              Plaintiff-Appellee,       *
                                        *   Appeal from the United States
     v.                                 *   District Court for the
                                        *   Eastern District of Missouri.
Paul Richard Barry,                     *
                                        *
              Defendant-Appellant.      *

                                    ___________

                      Submitted:    September 13, 1996

                          Filed:    October 17, 1996
                                    ___________

Before FAGG, LAY, and MURPHY, Circuit Judges.

                                    ___________

LAY, Circuit Judge.


     Paul Richard Barry was convicted of various drug and firearm offenses
under 18 U.S.C. §§ 922(g)(1) and 924(c)(1), 21 U.S.C. §§ 841 and 844, and
26 U.S.C. §§ 5861(d) and 5871.      Prior to trial, the district court,1 based
on the magistrate judge's recommendation,2 denied Barry's motion to dismiss
the indictment and to suppress certain evidence.           The district court
entered judgment pursuant to the jury verdict and sentenced Barry to
imprisonment for an aggregate term of 190 months.           Barry appeals his
                                                   3
conviction as it relates to all but one count.         We affirm.




     1
     The Honorable Carol E. Jackson, United States District Court
Judge for the Eastern District of Missouri.
     2
      The Honorable David D. Noce, United States Magistrate Judge
for the Eastern District of Missouri.
          3
        Barry does not appeal his conviction for possession of
methamphetamine.
FACTS


        Counts I and II stem from a traffic stop occurring on March 15, 1995,
after a Leadington, Missouri police officer observed Barry’s vehicle
violate a red light.           The officer arrested Barry for operating with a
suspended driver's license, and arranged to have Barry's vehicle impounded.
The officer performed a pat-down search of Barry, uncovering .05 gram of
methamphetamine, and he performed an inventory search of Barry's vehicle,
uncovering a loaded .25 caliber semiautomatic pistol under the front seat
armrest.    Barry was a previously convicted felon at the time of the arrest.



        Counts III through VII arise from a traffic stop occurring at three
o'clock in the morning on May 5, 1995, after a different Leadington police
officer observed Barry's vehicle operating erratically.


        Officer    Darrell     Bennett   recognized   Barry   from    a   prior   court
appearance for driving with a suspended license, and asked Barry to present
his driver’s license.        While Barry fumbled for his license, Officer Bennett
noticed three packets containing white powder in Barry's wallet.                  Barry
admitted    he    had   been   drinking,   and   complied   with   Officer   Bennett's
directive to exit the vehicle to perform sobriety tests.             Barry failed four
sobriety tests.


        After Barry failed the tests, Officer Bennett examined Barry’s wallet
more closely.      Officer Bennett testified that on prior occasions he had
seen packets of white powder similar to those in Barry's wallet, and that
on those occasions the powder turned out to be methamphetamine or cocaine.
Officer Bennett arrested Barry for driving while intoxicated ("DWI") and
possession of illegal drugs.


        Officer Bennett then performed an inventory search of Barry's




                                           -2-
vehicle as part of his department’s customary impoundment procedure.
Bennett found two vials of cocaine and a loaded, unregistered, sawed-off
shotgun in the unlocked glove compartment.     The officer also found scales,
containers of marijuana and cocaine, spoons, a pipe, a hypodermic needle,
and a mirror with white, powdery residue.        The cumulative weight of the
cocaine in Barry’s vehicle was 459 grams and the        weight of marijuana was
about 710 grams.    The packets in Barry’s wallet contained 1.05 grams of
cocaine.     Officer Bennett transported Barry to the Leadington Police
Department, where Barry provided a breath sample revealing that his blood
alcohol content was .022%.


     At various points in the proceedings below, Barry moved the district
court to suppress evidence seized during the May 5 inventory search of his
vehicle, to dismiss the charges of possession as a felon, and for judgment
of acquittal as to carrying a firearm in relation to drug trafficking.


SUPPRESSION OF EVIDENCE


     Barry    challenges   the   district   court’s   failure   to   suppress   the
evidence seized after the May 5 traffic stop, asserting the stop and
subsequent arrest were merely a pretext for the vehicle search.         We review
de novo whether an officer's stop is based upon reasonable suspicion and
whether the arrest is based upon probable cause.      Ornelas v. United States,
116 S. Ct. 1657, 1663 (1996).        We review the district court's findings
concerning the underlying historical facts under the clearly erroneous
standard.    Id.


     It is undisputed that Officer Bennett observed Barry operating his
vehicle erratically and crossing the centerline at three o'clock in the
morning on May 5.     Officer Bennett's uncontradicted testimony at the
suppression hearing amply supports the magistrate




                                      -3-
judge's finding.4


      Failing to operate one’s vehicle within a single lane violates
Missouri law.   Mo. Rev. Stat. § 304.015.   Driving while intoxicated also
violates Missouri law.     Mo. Rev. Stat. § 577.010.1.     Officer Bennett
witnessed Barry violate the former and had reasonable suspicion based on
Barry’s driving to believe Barry may also have been violating the latter.
We recently observed "[i]t is well established that a traffic violation--
however minor--creates probable cause to stop the driver of a vehicle."
United States v. Barahona, 990 F.2d 412, 416 (8th Cir. 1993); see also
United States v. Rehkop, No. 95-3446, 1996 WL 526239, at *4 (8th Cir. Sept.
18,   1996) (holding officer had reasonable belief that a driver was
intoxicated where the driver remained at a traffic light through three
rotations and weaved several times within his own lane).   We conclude that
Officer Bennett lawfully stopped Barry's vehicle.


      Barry contends his DWI arrest was mere pretext to allow Officer
Bennett to search his vehicle without a warrant.     This argument fails.
While pretextual traffic stops or arrests may violate the Fourth Amendment,
as long as a police officer does no more than he or she is legally
permitted and objectively authorized to do, the officer’s stop or arrest
is constitutional.   United States v. Cummins, 920 F.2d 498, 501 (8th Cir.
1990), cert. denied, 502 U.S. 962 (1991).




      4
       Officer Bennett testified in relevant part as follows:

      I noticed him coming off the highway, he was a little
      wobbly, but I couldn't see how he was driving so, I
      couldn't make any judgments right there.    So, I went
      ahead and stayed in my position, he came on around on
      Highway 32, headed west, passed me; the one lane turns
      into divided lanes; he crossed the center line a couple
      of times, went ahead, was gonna make a right turn, made
      it a little early, hit the shoulder and proceeded on.

Tr. of Evidentiary Hr'g, at 31.

                                    -4-
     The question then turns on whether probable cause existed for Barry's
arrest.       "In   determining    whether   probable   cause   exists   to   make   a
warrantless arrest, the court looks to the totality of the circumstances
to see whether a prudent person would believe the individual had committed
or was committing a crime."       United States v. Segars, 31 F.3d 655, 659 (8th
Cir. 1994), cert. denied, 115 S. Ct. 772 (1995).                Here, Barry drove
erratically, admitted to Officer Bennett he had been drinking, and failed
multiple sobriety tests.          A reasonable person could conclude Barry was
driving while intoxicated; under the circumstances, we find Officer Bennett
lawfully arrested Barry.5     Because we conclude there was probable cause to
arrest Barry for DWI without regard to any cocaine in Barry's wallet, we
need not reach Barry's argument that the magistrate judge should have
discredited Officer Bennett's testimony that Bennett observed the cocaine
packets in Barry's wallet before arresting him.


     A police officer may conduct a warrantless inventory search of a
vehicle the officer is lawfully impounding.        Colorado v. Bertine, 479 U.S.
367, 370-74 (1987).      Officer Bennett conducted such a search of Barry's
vehicle and in doing so discovered the shotgun




          5
       That Barry's breath test after the arrest at the police
department revealed a blood alcohol content of only .022% is
inapposite to whether there was probable cause immediately before
the arrest to conclude Barry was driving while intoxicated.

     Additionally, intoxication with drugs other than alcohol, or
a combination of drugs and alcohol, also would support conviction
under Missouri's DWI law. See Mo. Rev. Stat. § 577.001.2. ("[A]
person is in an 'intoxicated condition' when he is under the
influence of alcohol, a controlled substance, or drug, or any
combination thereof."). In this vein Barry supports his pretext
argument by asserting that officers "neglected or declined to
obtain a blood sample" to establish whether any other drug was in
his system. Appellant's Br., at 22. However, the court notes with
disfavor Barry's failure also to disclose Officer Bennett's
uncontested testimony that Barry was several times offered, but
refused, a urine test, which also would have established whether he
had ingested other drugs. See Tr. of Evidentiary Hr'g, at 43-44;
Tr. of Trial, vol. I, at 105.

                                         -5-
and drugs.    We find no error in the district court's denial of Barry's
motion to suppress this evidence.


CARRYING FIREARM IN RELATION TO DRUG TRAFFICKING


     Barry challenges his conviction of violating 18 U.S.C. § 924(c)(1)
based on the Supreme Court's decision in Bailey v. United States, 116 S. Ct.
501 (1995).   Reviewing de novo the district court's conclusion that Bailey
affords Barry no relief, we agree Bailey is inapplicable here.


     Bailey narrowly defines "use" under § 924(c)(1) as requiring proof
that the defendant "actively employed the firearm during and in relation
to the predicate crime." 116 S. Ct. at 509.    However, Barry was indicted for
carrying a firearm, not for using a firearm, and Bailey did not address the
alternate "carry" prong of § 924(c)(1).     Barry nevertheless contends that
because he did not have the shotgun on his person, he did not "carry" the
shotgun.   We disagree.


     Before Bailey, we recognized that "the common usage of 'carries'
include[s] 'carries in a vehicle.'"    United States v. Freisinger, 937 F.2d
383, 387 (8th Cir. 1991).    Notwithstanding Barry's argument, Bailey does
not require us to abandon Freisinger.   Indeed, after the parties submitted
their arguments in this matter, we decided United States v. Willis, 89 F.3d
1371 (8th Cir.), cert. denied, No. 96-5793, 1996 WL 514275 (1996).    Willis
held the Freisinger standard survived Bailey.        Id. at 1379.    Barry's
transportation of the shotgun in his glove compartment         satisfies the
"carry" prong of § 924(c)(1).


     Barry also challenges the district court's denial of his motion for
acquittal based on sufficiency of the evidence regarding whether he carried
the firearm "in relation to" drug trafficking.     We will narrowly review a
district court's denial of a motion for




                                      -6-
acquittal, viewing the evidence in the light most favorable to the                 verdict
and giving the government the benefit of reasonable inferences drawn from
the evidence.        United States v. Cunningham, 83 F.3d 218, 222 (8th Cir.
1996).


      The phrase "in relation to" in § 924 (c)(1) is "expansive," requiring
that the firearm have some purpose or effect regarding drug trafficking and
that it facilitate or have the potential to facilitate drug trafficking,
as   opposed    to    being   present    merely   as   the    result    of    accident   or
coincidence.     Smith v. United States, 113 S. Ct. 2050, 2058-59 (1993).


      Here, the jury could reasonably infer that Barry's sawed-off shotgun
had the potential to facilitate Barry's possession and intended sale of
cocaine and marijuana.        The shotgun was loaded, unregistered, and concealed
with two vials of cocaine in Barry's unlocked glove compartment.                         He
transported the shotgun in the same passenger compartment in which he
transported nearly $50,000 in illegal drugs.                 There was ample evidence
supporting the jury's verdict that Barry carried the shotgun "in relation
to" drug dealing.


COMMERCE CLAUSE


      Finally, Barry assigns error to the district court's denial of his
motion to dismiss the two counts of possession of a firearm as a felon
under 18 U.S.C. § 922(g)(1).            He relies on United States v. Lopez, 115
S. Ct. 1624 (1995), for the proposition that the Commerce Clause precludes
application of § 922(g)(1) to his firearm possession.                  We reject Barry's
argument.      In United States v. Bates, we held that § 922(g)(1) was
constitutionally applied to a defendant who possessed a shotgun
that had traveled in interstate commerce.                77 F.3d 1101 (8th Cir.),
cert. denied, No. 96-5184, 1996 WL 411183 (1996).                              Here, the
parties        stipulated      that     the   firearms       at   issue      traveled    in
interstate commerce.           For the reasons




                                           -7-
articulated in Bates, "we find the application of section 922(g)(1)
to [Barry's] conduct eminently constitutional."   Id. at 1104.


     We affirm the district court's judgment against Barry.


     A true copy.


          Attest:


               CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -8-